Citation Nr: 1819487	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-31 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation for treatment of PTSD requiring convalescence. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1999 to August 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision for an initial rating of PTSD and a January 2015 rating decision for a temporary total evaluation for PTSD based on convalescence by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that proceeding has been prepared and is associated with the file.

Of note, the Veteran filed a Notice of Disagreement in August 2012 with the October 2011 rating decision and August 2013 with the April 2013 rating decision regarding the evaluations for his back disability and his PTSD disability.  A Statement of the Case was sent to the Veteran on both issues in August 2014.  Meanwhile, a separate rating decision was issued in July 2014, increasing the Veteran's back disability from 10 percent to 20 percent disabling.  On the February 2016 Substantive Appeal, the Veteran chose to appeal only the PTSD issue.  Thus, the issue of an increased rating for the Veteran's back disability is not on appeal before the Board. 

Also of note, the Board observes that the claim for an increased rating for the Veteran's PTSD is an initial claim, dating to his June 27, 2011 claim.  An October 27, 2011 rating decision granted service connection for PTSD and awarded an initial evaluation of 70 percent disabling.  Ten months later, on August 27, 2012, the Veteran submitted a Supplemental Claim, specifically addressing his disagreement with the 70 percent PTSD rating.  With respect to a Notice of Disagreement (NOD), a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review, as was the case here.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Accordingly, the Board finds that the period on appeal is from the initial claim of June 27, 2011, as the August 27, 2012 correspondence constituted a timely Notice of Disagreement (NOD) with the October 2011 rating decision.

The Veteran's service-connected posttraumatic stress disorder (PTSD) has been assigned a 100 percent schedular rating for the entire period on appeal in this decision.  Consequently, no additional benefit is available to the Veteran and the claim for a temporary total rating based on convalescence is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD symptoms have most nearly approximated total social and occupational impairment.

2.  As the Board is granting entitlement to a 100 percent disability rating for the Veteran's service-connected PTSD for the entire period on appeal, there is no longer a controversy regarding the issue of entitlement to a temporary total evaluation for convalescence due to PTSD.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 100 percent for PTSD have been met throughout the period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  There being no justiciable case or controversy, with regard to a temporary total evaluation for treatment of PTSD requiring convalescence, the Veteran's appeal is dismissed.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  See also, 38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability, which included the Veteran's Social Security Disability records.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

Increased Initial Rating for PTSD

PTSD is rated under the General Rating Formula for Mental Disorders, DC 9411.  Under that rating formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436.  Accordingly, consideration is given to all symptoms associated with the Veteran's service-connected psychiatric disabilities that affect the level of occupational and social impairment.  38 C.F.R. § 4.125.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  According to the pertinent sections of the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Principi, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186  (1995).  Of note, the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), which was released during the pendency of the Veteran's appeal, does not make use of the GAF scale. 

The Veteran asserts that his PTSD symptoms should be rated higher than the 70 percent disability rating currently assigned.  In his February 2016 Substantive Appeal, he wrote that he had "feelings of persistent danger of hurting self or others; Intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); Memory loss for names of close relatives."

Turning to the medical evidence of record, the Veteran has attended several VA examinations for PTSD.

In September 2011 the Veteran was diagnosed with PTSD and the examiner noted that the Veteran's occupational and social impairment was with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner made note of the Veteran's angry outbursts and identified the Veteran's PTSD symptoms as: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation. A GAF score of 48 was noted.

The Veteran attended a VA examination for PTSD in October 2012.  His diagnosis of PTSD was noted and a diagnosis of major depressive disorder, due to his PTSD was given.  The examiner noted that the Veteran's occupational and social impairment was described as reduced reliability and productivity.  The same symptoms noted above were present, except that impaired judgment and suicidal ideation were not checked, but impaired abstract thinking was checked.  A GAF score of 53 was noted.

The Veteran attended a VA examination for his PTSD in August 2012.  The examiner noted that the Veteran's occupational and social impairment was best described as occasional decrease in work efficiency and intermittent periods of in ability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's symptoms were noted as: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood  A GAF score of 48 was assigned.

The Veteran attended a VA examination for his PTSD in July 2016.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, secondary to his PTSD.  The examiner described the Veteran's occupational and social impairment as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His symptoms were noted as anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The examiner also made note of the Veteran's irritable behavior and angry outbursts.

The Veteran receives mental health treatment at a VA facility and his mental health treatment notes contain the same significant symptomology as described in the VA examinations.

The Board notes that the Veteran's persistent PTSD symptoms of panic attacks, depression, impaired impulse control manifested in irritability and angry outbursts, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, as well as his feelings of persistent danger of hurting self or others (near constant suicidal thoughts and angry outbursts), intermittent inability to perform activities of daily living, and significant memory loss (the Veteran reported forgetting names and how to spell the days of the week), and impaired thinking and judgment reflect occupational and social impairment in all areas of his life.

Based on a thorough review of the medical evidence, the Board finds that a 100 percent disability rating for the Veteran's PTSD symptoms is warranted.






ORDER

Entitlement to an initial rating of 100 percent for PTSD is granted.

The appeal as to the issue of entitlement to a temporary total disability rating based on convalescence for PTSD, is dismissed as moot.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


